DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 April 2021 has been entered.
 
Response to Amendment
	This action is in response to the amendment filed 27 April 2021.  In the amendment, claims 1, 9, 11-13, and 18 are amended, and claims 4, 5, 7, 15, and 17.

Response to Arguments
Applicant’s arguments, see pg. 6-10, filed 27 April 2021, with respect to the rejection(s) of claim(s) 1, 9, and 18 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Leimbach et al. (US 2015/0053737) and Barral et al. (US 2018/0055577).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3, 8-10, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leimbach et al. (US 2015/0053737), hereinafter Leimbach in view of Barral et al. (US 2018/0055577), hereinafter Barral.      
Regarding claim 1, Leimbach discloses in Fig. 1-3 and 75-93 a method for adjusting the operation of a clip applier in a surgical suite (Para. [0207] indicates that the features illustrated in one exemplary embodiment of the disclosure may be combined with the features of other embodiments, and such modifications are intended to be included within the scope of the invention. Therefore, for the purpose of citing the features of the end effector of the surgical applier, the disclosure of Fig. 1-3 will be used), wherein said method comprises gathering data during surgical procedures (Para. [0409], discloses gathering sensed data during surgical procedure of velocity, firing stroke from the instrument), wherein the (Fig. 2, 20, device is a surgical stapling device that ejects staples, surgical staples act as a tool that are able to clip and crimp patient tissue; therefore, it is the Examiner’s position that the surgical stapling device is equivalent to a surgical clip applier) comprising a crimping drive (Fig. 3, 60) configured to be mechanically advanced through a crimping stroke, wherein the crimping drive moves a stroke length to complete the crimping stroke (Para. [0216], crimping drive 60 moves a stroke in order to drive staples/clips into tissue to crimp into tissue); analyzing the gathered data to determine an appropriate operational adjustment of the clip applier, wherein the appropriate operational adjustment of the clip applier comprises one of adjusting the stroke length and adjusting a speed of the crimping drive during the crimping stroke (Para. [0417], lines 25-29, microcontroller analyzes gathered data which is position of guides, and determines adjustments needed to the speed and/or stroke length of clip applier); and adjusting the operation of the clip applier to improve the operation of the clip applier based on the determined appropriate operational adjustment (Para. [0417], lines 25-29, microcontroller makes adjustments to stroke speed and/or length based on the gathered position data).
Leimbach discloses the invention essentially as claimed as discussed above including that the system can be used in a robotically-controlled system (Para. [0211]). However, Leimbach does not disclose the method for adjusting the operation of a clip applier uses machine learning in a surgical suite.
Barral, in the same art of methods of adjustment of surgical instruments during a surgical procedure, teaches a method for adjusting the operation of a surgical instrument using machine learning in a surgical suite (Fig. 3, 4, Para. [0013], uses machine learning to adjust operation of a surgical instrument), wherein said method comprises: gathering data during surgical (Para. [0028], gathers data by measuring position of surgical instrument); analyzing the gathered data to determine the appropriate operational adjustment of the surgical instrument (Para. [0028], [0029], measures actual position of surgical instrument and calculates difference between actual and desired position); and adjusting the operation of the surgical instrument to improve the operation of the surgical instrument (Para. [0030]) for the purpose of allowing better control of the actual position of the surgical robot, allowing for an algorithm to identify different tissue types and textures, and enabling the surgical robots to continuously be updated from one or more surgical robots in a cloud system (Para. [0025]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Leimbach to be completed using machine learning as taught by the gathering, analyzing, and adjusting method of Barral in order to allow better control of the actual position of the surgical robot, allow for an algorithm to identify different tissue types and textures, and enable the surgical robots to continuously be updated from one or more surgical robots in a cloud system (Para. [0025]).
Regarding claim 2, modified Leimbach discloses gathering data comprises storing data in a surgical hub (Barral: 105, 123 stores data).
Regarding claim 3, modified Leimbach discloses the clip applier is attached to a surgical robot (Leimbach: Para. [0211], can be used with robot) and is configured to be operated manually by a clinician (Leimbach: Para. [0417], user can interface with screen to make adjustments).
Regarding claim 8, modified Leimbach disclsoes gathering data comprises accessing existing information based on previous operations (Barral: Para. [0025], gathers data that exists on cloud from previous operations and other robots).
Regarding claim 9, Leimbach discloses in Fig. 1-3 and 75-93 a method for adjusting the control parameters of a clip applier (Para. [0207] indicates that the features illustrated in one exemplary embodiment of the disclosure may be combined with the features of other embodiments, and such modifications are intended to be included within the scope of the invention. Therefore, for the purpose of citing the features of the end effector of the surgical applier, the disclosure of Fig. 1-3 will be used), wherein said method comprises gathering data during surgical procedures (Para. [0409], discloses gathering sensed data during surgical procedure of velocity, firing stroke from the instrument), wherein the surgical procedures include the use of a clip applier (Fig. 2, 20, device is a surgical stapling device that ejects staples, surgical staples act as a tool that are able to clip and crimp patient tissue; therefore, it is the Examiner’s position that the surgical stapling device is equivalent to a surgical clip applier) comprising a crimping drive (Fig. 3, 60) configured to be advanced through a crimping stroke (Para. [0216], crimping drive 60 moves a stroke in order to drive staples/clips into tissue to crimp into tissue); evaluating the gathered data to determine an appropriate operation of the clip applier (Para. [0417], lines 25-29, microcontroller analyzes gathered data which is position of guides, and determines adjustments needed to the speed and/or stroke length of clip applier); operating the clip applier to perform the crimping stroke (Fig. 1-3 and 75-93, shows operation of clip applier in a crimping stroke); monitoring the speed and position of the crimping drive during the crimping stroke (Para. [0417], lines 25-29, monitors speed and position based on modified positions of guides); determining if the speed of the crimping drive needs to be adjusted based on the evaluated data (Para. [0417], lines 25-29, determines if speed needs to be adjusted based on guide position); and adjusting the speed of the crimping drive (Para. [0417], lines 25-29, microcontroller makes adjustments to stroke speed and/or length based on the gathered position data).
Leimbach discloses the invention essentially as claimed as discussed above.  However, Leimbach does not disclose completing the method as claimed using a surgical hub.
Barral, in the same art of methods of adjustment of surgical instruments during a surgical procedure, teaches a method for adjusting control parameters of a surgical instrument using a surgical hub (Fig. 3, 4, Para. [0025], machine learning is used to complete method and gathers data from cloud/surgical hub to improve surgical techniques) wherein said method comprises gathering data during surgical procedures (Para. [0028], gathers data by measuring position of surgical instrument), evaluating the gathered data to determine the appropriate operation of the surgical instrument (Para. [0029], evaluates difference between actual and desired position); operating the surgical instrument (Para. [0027]); monitoring values of the surgical instrument (Para. [0028], measuring position of surgical instrument is monitoring); determining if the values of the surgical instrument need to be adjusted based on the evaluated data (Para. [0028], [0029], measures positional values of surgical instrument and calculates difference between actual and desired position); and adjusting the values of the surgical instrument (Para. [0030]) for the purpose of allowing better control of the actual position of the surgical robot, allowing for an algorithm to identify different tissue types and textures, and enabling the surgical robots to continuously be updated from one or more surgical robots in a cloud system (Para. [0025]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Leimbach to be completed using a surgical hub as taught by the gathering, analyzing, and adjusting method of Barral in order to (Para. [0025]).
Regarding claim 10, modified Leimbach discloses gathering data comprises storing data in a surgical hub system (Para. [0025], 105, 123 stores data).
Regarding claim 16, modified Leimbach discloses gathering data comprises accessing existing information based on previous operations (Barral: Para. [0025], gathers data that exists on cloud from previous operations and other robots).

Claim 6, 14, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leimbach in view of Barral in further view of Lytle, IV et al. (US 2016/0174977), hereinafter Lytle.
Regarding claim 6 and 14, modified Leimbach discloses the invention essentially as claimed as discussed above regarding claims 1 and 9.  However, modified Leimbach does not include using a crimping drive circuit to monitor each crimping strokes.
Lytle, in the same art of robotically controlled surgical instruments, teaches monitoring each crimping stroke during use of the clip applier using a crimping drive detection circuit (Para. [0272], firing detection circuit monitors strokes of device) for the purpose of determining the exact location of the crimping drive during the entire length of the crimping stroke (Para. [0274], lines 12-16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gathering data step of the method of modified Leimbach to include monitoring the crimping stroke using a crimping drive detection circuit as (Para. [0274], lines 12-16).
Regarding claim 18, Leimbach discloses in Fig. 1-3 and 75-93 a method for adjusting the operation of a clip applier (Para. [0207] indicates that the features illustrated in one exemplary embodiment of the disclosure may be combined with the features of other embodiments, and such modifications are intended to be included within the scope of the invention. Therefore, for the purpose of citing the features of the end effector of the surgical applier, the disclosure of Fig. 1-3 will be used), wherein the clip applier comprises an end effector (Fig. 2, 20, device is a surgical stapling device that ejects staples, surgical staples act as a tool that are able to clip and crimp patient tissue; therefore, it is the Examiner’s position that the surgical stapling device is equivalent to a surgical clip applier) and a firing system comprising a motor (Para. [0217], lines 1-5, motor 100), wherein the end effector comprises a crimping drive (Fig. 3, 60), wherein the firing system is configured to apply control motions to the crimping drive to advance the crimping drive through a crimping stroke to crimp a clip around patient tissue (Para. [0217], motor 100 applies firing motion to drive 60 which advances staple/clip to crimp at tissue), wherein the method for adjusting the operation of the clip applier comprises: evaluating data (Para. [0417], lines 25-29, microcontroller evaluates gathered data which is position of guides); determining if the control motions of the firing system need to be adjusted based on the evaluated data (Para. [0417], lines 25-29, determines if adjustments are needed firing stroke/speed); and adjusting the control motions of the firing system (Para. [0417], lines 25-29, adjusts firing stroke/speed).

Barral, in the same art of methods of adjustment of surgical instruments during a surgical procedure, teaches a method for adjusting the operation of a surgical instrument using a surgical hub (Fig. 3, 4, Para. [0025], machine learning is used to complete method and gathers data from cloud/surgical hub to improve surgical techniques) wherein the method for adjusting the operation of the surgical instrument comprises evaluating the gathered data (Para. [0029], evaluates difference between actual and desired position); determining if the control motions of the surgical instrument need to be adjusted based on the evaluated data (Para. [0028], [0029], measures positional values of surgical instrument and calculates difference between actual and desired position); and adjusting the control motions of the firing system (Para. [0030]) for the purpose of allowing better control of the actual position of the surgical robot, allowing for an algorithm to identify different tissue types and textures, and enabling the surgical robots to continuously be updated from one or more surgical robots in a cloud system (Para. [0025]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Leimbach to be completed using a surgical hub as taught by the gathering, analyzing, and adjusting method of Barral in order to allow better control of the actual position of the surgical robot, allow for an algorithm to identify different tissue types and textures, and enable the surgical robots to continuously be updated from one or more surgical robots in a cloud system (Para. [0025]).
Lytle, in the same art of robotically controlled surgical instruments, teaches a crimping detection circuit wherein the crimping drive detection circuit is configured to detect a parameter (Para. [0272], firing detection circuit monitors strokes of device through electrical resistance of firing assembly) for the purpose of determining the exact location of the crimping drive during the entire length of the crimping stroke (Para. [0274], lines 12-16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of modified Leimbach to include a crimping drive detection circuit as taught by Lytle in order to determine the exact location of the crimping drive during the entire length of the crimping stroke (Para. [0274], lines 12-16).
Regarding claim 19, modified Leimbach discloses the clip applier is attached to a surgical robot (Leimbach: Para. [0211], can be used with robot) and is configured to be operated manually by a clinician (Leimbach: Para. [0417], user can interface with screen to make adjustments).
Regarding claim 20, modified Leimbach discloses the data from the surgical hub comprises data gathered during previous operations (Barral: Para. [0025], gathers data that exists on cloud from previous operations and other robots).

Claim 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leimbach in view of Barral in further view of Shelton, IV et al. (US 2014/0005693), hereinafter Shelton.
Regarding claim 11, modified Leimbach discloses the invention essentially as claimed as discussed above regarding claim 9, including adjusting the speed of the crimping drive (Para. [0417], lines 25-29) and a motor (100).  However, modified Leimbach does not disclose adjusting a power control program configured to operate a motor.
(Para. [0085], top of pg. 7, lines 18-25, discloses motor and motor control that can adjust the use of a clip applier).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of modified Leimbach to include adjusting a power control program that operates a motor as taught by Shelton because a motor control allows the device to be switched off after the load exceeds a certain amount (Para. [0085], top of pg. 7, lines 22-25).
 Regarding claim 12, modified Leimbach discloses the crimping drive moves a length to complete the crimping stroke (Leimbach: Para. [0217], crimping drive 60 moves through firing/crimping stroke), wherein the motor mechanically advances the crimping drive (Leimbach: Para. [0217], motor 100 operates firing assembly/crimping drive), and wherein the method further comprises the step of adjusting the length of the crimping stroke of the crimping drive (Leimbach: Para. [0417], lines 25-29).
Regarding claim 13, modified Leimbach discloses the motor mechanically advances the crimping drive (Para. [0417], motor 100 advances firing system/crimping drive).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 18-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18-20 of copending Application No. 16/172248 in view of Shelton. 	Regarding claims 18-20 of the instant application, the copending application claims the method of the instant application except the method of the copending application is performed with a surgical grasping/dissecting instrument where the instant application performs the method with a clip applier.
Shelton, in the same art of robotically controlled surgical instruments (Fig. 27), teaches using a clip applier (100) comprising the crimping drive (180) configured to be mechanically advanced through a crimping stroke (crimping stroke is full range of motion of jaws 123a, b).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of the copending application to be used with a clip applier as taught by Shelton because the use of a clip applier on a surgical robot would allow the robot to clip a patient’s tissue for therapeutic results (Para. [0070], lines 1-3).
This is a provisional nonstatutory double patenting rejection.

Claims 18-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18-20 of copending Application No. 16/172328 in view of Shelton. 	Regarding claims 18-20 of the instant application, the copending application claims the method of the instant application except the method of the copending application is performed with a surgical suturing instrument where the instant application performs the method with a clip applier.
(Fig. 27), teaches using a clip applier (100) comprising the crimping drive (180) configured to be mechanically advanced through a crimping stroke (crimping stroke is full range of motion of jaws 123a, b).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of the copending application to be used with a clip applier as taught by Shelton because the use of a clip applier on a surgical robot would allow the robot to clip a patient’s tissue for therapeutic results (Para. [0070], lines 1-3).
This is a provisional nonstatutory double patenting rejection.

Claims 18-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19-21 of copending Application No. 16/172198 in view of Shelton.
Regarding claims 18-20 of the instant application, the copending application claims the method of the instant application except the method of the copending application is performed with a surgical grasping/dissecting instrument where the instant application performs the method with a clip applier.
Shelton, in the same art of robotically controlled surgical instruments (Fig. 27), teaches using a clip applier (100) comprising the crimping drive (180) configured to be mechanically advanced through a crimping stroke (crimping stroke is full range of motion of jaws 123a, b).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of the copending application to be used with a clip applier as taught by Shelton because the use of a clip applier on a surgical robot would allow the robot to clip a patient’s tissue for therapeutic results (Para. [0070], lines 1-3).


Conclusion                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA M KEANE whose telephone number is (571)272-9683.  The examiner can normally be reached on Monday-Thursday and Alternating Fridays 8:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALYSSA M KEANE/            Examiner, Art Unit 3771                                                                                                                                                                                            

/ELIZABETH HOUSTON/            Supervisory Patent Examiner, Art Unit 3771